DETAILED ACTION

This communication is in response to the Application filed on 23 December 2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.
The examiner notes that the advisory action sent on 08 January 2021 was done so in error. A new notice of allowance is issued herein.

35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “GCS unit”, “GCS software module”, “SAE software module”, “routing engine software module” in Claims 14-18.  These limitations are generic in the context of the art and don’t refer to any specific structure and only serve as placeholders for the structure that performs the associated function(s) without providing any information about what that structure is.  MPEP 2181 I A says:
For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts.
The applicant’s specification does not make clear whether “GCS unit”, “GCS software module” and “SAE software module” involve a memory component. Likewise, the applicant’s specification does not make clear whether “routing engine software module” involves a processor or other hardware component.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is US 20180077095 (Czerwinski) and US 20180150459 (Deyle et al.). Czerwinski discloses a method for capturing and analyzing ghost text 
Czerwinski, though, does not disclose passing the at least one sentiment to a routing engine; passing the ghost text to the routing engine; passing the ghost text metadata to the routing engine; determining, with a routing engine software module, at least one customer service representative (CSR) to receive the at least one sentiment based on the determination of the routing engine software module; passing the at least one sentiment to the at least one customer service representative; or displaying the sentiment on a CEC desktop.

Deyle et al. is cited to disclose passing the at least one sentiment to a routing engine (Deyle et al., para [0032]. See also Deyle et al., fig. 2A.); passing the ghost text to the routing engine (Deyle et al., para [0032]. See also Deyle et al., fig. 2A.); passing the ghost text metadata to the routing engine (Deyle et al., fig. 2A.); determining, with a routing engine software module, at least one customer service representative (CSR) to receive the at least one sentiment based on the determination of the routing engine 
However, none of the prior art discloses “capturing a ghost text from outside a customer engagement center (CEC) system, wherein the ghost text is text entered by a customer from outside the CEC system and not sent”. 

Thus, none of the prior art, either alone or in combination, overcomes the following sequence of limitations for the service providing device as presented in claim 1: 
“A method for capturing and analyzing ghost text, comprising: 

capturing a ghost text from outside a customer engagement center (CEC) system, wherein the ghost text is text entered by a customer from outside the CEC system and not sent; 

performing an analysis of the ghost text using a ghost capture service (GCS) software module on a GCS unit; 

generating ghost text metadata for the captured ghost text based on the analysis of the GCS software module; 

passing the ghost text and the ghost text metadata to a sentiment analysis engine (SAE); 

performing an analysis of the ghost text using a SAE software module based on at least one sentiment criteria; 



passing the at least one sentiment to a routing engine; passing the ghost text to the routing engine; 

passing the ghost text metadata to the routing engine determining, with a routing engine software module, at least one customer service representative (CSR) to receive the at least one sentiment based on the determination of the routing engine software module; 

passing the at least one sentiment to the at least one customer service representative (CSR) determined to receive the sentiment; and 

displaying the sentiment on a CEC desktop.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656